                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

LANCE GERALD MILLIMAN,                                )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
HOWELL COUNTY, et al.,                                )       Case No. 6:21-cv-03119-MDH
                                                      )
                                                      )
                       Defendants.                    )

                                             ORDER

       Before the Court is Plaintiff Lance Milliman’s Motion for Temporary Restraining Order.

(Doc. 5). Plaintiff requests that “the defendants should be ordered to immediately take steps to

reinstate plaintiff’s Missouri driving privileges and immediately take steps to inform the State of

Minnesota of the changes in plaintiff’s driving privileges to facilitate reinstatement of plaintiff’s

Minnesota driver’s licenses.” For the reasons set forth herein, Plaintiff’s Motion is DENIED.

                                         BACKGROUND

       This case is brought as a civil rights action under 42 U.S.C. § 1983. Plaintiff’s Complaint

sets forth this civil action seeking money damages, injunctive, and declaratory relief against the

defendants for committing acts, under color or law, which deprived the plaintiff of rights secured

under the United States Constitution. (Doc. 3, p. 1). Defendants are Howell County, Missouri;

Associate Circuit Court Judge, 37th Judicial Circuit Robert David Ray; Howell County prosecutor

Michael P. Hutchings; public defender Bethany Hanson Turner; Missouri State Highway Patrol

trooper Scott L. Nelson; and Missouri Highway Patrol commercial vehicle inspector Levi Stoops.

       Plaintiff previously worked as a commercial truck driver. In 2010, Milliman was pulled

over by a Missouri highway patrol commercial vehicle inspector while driving his commercial

                                                 1

            Case 6:21-cv-03119-MDH Document 13 Filed 06/08/21 Page 1 of 4
truck through Andrew County, Missouri. Milliman was cited for operating as an interstate motor

fuel user without being properly licensed or having purchased the appropriate permits, and for

failing to keep a proper driver’s logbook, in violation of several Missouri state laws. On February

26, 2011, Milliman was again driving his commercial truck through Missouri, and he pulled into

an open weigh station in Howell County. A Missouri highway patrol commercial vehicle inspector

inspected Milliman’s logbook, license, permits, and bills of lading, and told Milliman that a state

trooper was on his way to speak with Milliman. Defendant Nelson, a Missouri State Highway

patrol trooper, arrived on the scene shortly thereafter and placed Milliman under arrest based on

the outstanding warrant from Andrew County. Nelson searched Milliman’s truck and found

marijuana and drug paraphernalia. Milliman was charged in Howell County with possession of

marijuana, driving under the influence, possession of drug paraphernalia, and failure to keep a

proper logbook. Plaintiff alleges a wide range of constitutional violations against all defendants,

including claims under the First Amendment, Fourth Amendment, Fifth Amendment, Sixth

Amendment, and Fourteenth Amendment.

                                           STANDARD

       The Eighth Circuit has summarized the factors required to determine whether a temporary

restraining order should issue pursuant to Federal Rule of Civil Procedure 65:

       In sum, whether a preliminary injunction should issue involves consideration of (1)
       the threat of irreparable harm to the movant; (2) the state of balance between this
       harm and the injury that granting the injunction will inflict on other parties litigant;
       (3) the probability that movant will succeed on the merits; and (4) the public
       interest.

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981); see generally Prudential

Ins. Co. of Am. v. Inlay, 728 F. Supp. 2d 1022, 1028 (N.D. Iowa 2010) (“it is well-settled in this

circuit that applications for preliminary injunctions and temporary restraining orders are generally



                                                  2

         Case 6:21-cv-03119-MDH Document 13 Filed 06/08/21 Page 2 of 4
measured against the same factors”). No single factor is determinative in balancing the equities.

Dataphase, 640 F.2d at 113. The burden of establishing the necessity of a temporary restraining

order is on the movant. See Nokota Horse Conservancy, Inc. v. Bernhardt, 666 F. Supp. 2d 1073,

1077 (D.N.D. 2009) (citing Baker Elec. Coop., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994)).

                                            DISCUSSION

            Plaintiff has not demonstrated the existence of any of the factors required to grant this

extraordinary relief. Plaintiff acknowledges that he has been without his driver’s licenses for

approximately ten years, and “it is true that a majority of the loss and damage has already

occurred.” (Doc. 6, p. 3). Plaintiff furthermore asserts that “[w]hile it is hard to gauge the

likelihood of the plaintiff prevailing on the merits, the plaintiff has made a good faith pro se

argument setting forth the defendant’s constitutional violations complained of herein.” Id. Such a

statement is not sufficient for the Court to conclude that Plaintiff could likely prevail on the merits.

Indeed, Plaintiff’s failure to do so in several similar cases in the Minnesota District Court and

Minnesota State Court further undermines this argument. See Milliman v. Driver License Compact

Comm'r, et al., Case No. 15-2779 and Milliman v. Driver License Compact Comm'r, et al., Case

No. 16-1209 in the United States District Court for the District of Minnesota. Also see Milliman

v. Karsten, et al., Meeker County, Minnesota Case No. 47-CV-18-704, Appeal No. A19-0360.

Lastly, Plaintiff is effectively asking this Court to reverse the consequences of Plaintiff’s criminal

convictions in the state court—in which he repeatedly did not appear—which is not in the public

interest.

                                            CONCLUSION

        Wherefore, for the reasons set forth herein, the Court DENIES Plaintiff’s Motion for

Temporary Restraining Order.



                                                   3

             Case 6:21-cv-03119-MDH Document 13 Filed 06/08/21 Page 3 of 4
IT IS SO ORDERED.

DATED: June 8, 2021

                                           /s/ Douglas Harpool_______________
                                         DOUGLAS HARPOOL
                                         UNITED STATES DISTRICT JUDGE




                                     4

       Case 6:21-cv-03119-MDH Document 13 Filed 06/08/21 Page 4 of 4
